Citation Nr: 0919468	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-14 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1979 to October 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO granted service connection for frostbite of 
the right foot and frostbite of the left foot, and assigned 
30 percent ratings for each foot, effective from August 9, 
2002.  The RO also granted service connection for bilateral 
pes planus and assigned an initial noncompensable rating 
effective from August 9, 2002.  The veteran disagreed with 
the effective dates assigned for the service-connected 
frostbite of the right and left foot, and the bilateral pes 
planus.  The veteran also disagreed with the assignment of an 
initial noncompensable rating for the service-connected 
bilateral pes planus.  

During the course of the appeal, before the case was 
transferred to the Board, the RO increased the initial rating 
for the service-connected bilateral pes planus to 10 percent, 
effective from August 9, 2002.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

In an August 2007 decision, the Board denied the claims for 
an earlier effective date for the service-connected frostbite 
of the right and left foot, and the bilateral pes planus.  
The issue of entitlement to an initial rating in excess of 10 
percent for the service-connected bilateral pes planus was 
remanded back to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  Additional development was 
undertaken, and the case was returned to the Board for 
appellate disposition.  

In April 2009, the Veteran submitted a new claim of service 
connection for the residuals of amputation of the great left 
toe.  The matter is referred to the RO for appropriate 
action.  


FINDING OF FACT

The preponderance of the evidence demonstrates the Veteran's 
bilateral pes planus is manifested by symptoms that more 
nearly approximate moderate but not severe or pronounced 
acquired flatfoot.  Marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation have not 
been demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral pes planus are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice (for 
the underlying service connection claims) by letter dated in 
September 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The veteran is challenging the initial rating assigned 
following the grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, additional 
letters were sent to the Veteran in November 2006 and August 
2007 that cured any prior defect in that regard.  These 
letters provided the Veteran with notice of the evidence 
necessary to substantiate a claim for increase and explained 
how initial ratings and effective dates are assigned for any 
grant of service connection.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The Veteran seeks an initial rating in excess of 10 percent 
for the service-connected bilateral pes planus.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The history of this disability shows that the veteran has 
been in receipt of service connection for bilateral pes 
planus rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 at 
10 percent, effective from August 9, 2002, the date on which 
VA received the Veteran's claim of service connection for a 
foot condition.  

Pursuant to Diagnostic Code 5276, a noncompensable rating is 
warranted for pes planus that is mild, with symptoms relieved 
by built-up shoe or arch support.  A 10 percent rating is 
warranted for moderate pes planus, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of the 
feet.  A 30 percent evaluation is warranted for severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

At VA examination in November 2003, the Veteran reported that 
his foot pain increased after he got frostbite during 
service.  The Veteran reported pain in his feet about four 
days each week.  Standing greater than two hours and/or 
walking long distances increased his pain, as did climbing 
stairs and excessive activity.  On examination of the 
Veteran's flat feet, there was slight inward bowing of the 
Achilles tendons bilaterally with an estimate of 14 degrees.  
He had slight shifting of his weight medial to both great 
toes.  There was no tenderness to manipulation of his 
Achilles tendons.  The Veteran had characteristic callosities 
on the plantar surface of both feet.  They were nontender.  
The diagnosis was bilateral pes planus, as described, with 
normal x-rays.  

At a December 2008 VA examination, the Veteran continued to 
report pain in his feet.  According to the examination 
report, the examiner reviewed the Veteran's claims file in 
conjunction with the exam, and indicated that the Veteran had 
his left big toe amputated due to gangrene.  The examiner 
noted that the Veteran was an insulin-dependent diabetic.  
The Veteran worked as an employment representative for the 
State, and was generally able to function in his usual 
occupation, but did have problems with his feet, and had to 
miss approximately 10 days of work over the previous 12 
months because of foot problems.  The Veteran reported that 
his work currently involved a lot of standing, sitting and 
walking, and he complained of pain on standing and walking.  

The Veteran did not use orthotics, corrective shoes, or shoe 
inserts.  He did not develop calluses.  Aspirin and Tylenol 
helped with the pain, although he always had pain with 
walking and standing, the pain increased with standing beyond 
two hours.

On examination of the left foot, the big toe was surgically 
absent.  (The examiner later refers to a right foot big toe 
amputation, which is clearly an inadvertent error, as 
illustrated on the x-ray reports.  It is clear that the 
Veteran's left foot has the amputated big toe).  The 
remaining toes on the left had hammertoes.  There was 
discoloration of the toenails.  The second toe had an ulcer 
on the dorsal area that measured 1.0 cm x 7mm and it was 
covered with a band-aid.  The rest of the toes [on the left] 
showed no ulcerations.  There were no callosities.  There was 
objective evidence of painful motion of the remaining toes 
with a slight swelling, with tenderness on manipulation of 
the medial longitudinal arch and the metatarsal head areas.  
There was moderate pronation on weightbearing.  There was 
arch collapse, with the medial longitudinal arch touching the 
floor on walking and standing.  The shoe wore out on the 
inside of the heel.  There was tenderness of the Achilles 
tendon on manipulation, at 14 degrees valgus, on 
weightbearing, and on nonweightbearing.  The range of motion 
of the forefoot and toes was appropriate with slight pain on 
the second toe.  

The toes on the right foot showed no objective evidence of 
painful motion, edema, weakness, or instability.  There was 
hallux valgus deformity, no hammertoes.  There was marked 
pronation on weightbearing with arch collapse with a medial 
longitudinal arch touching the floor on standing and walking.  
There were no callosities.  The shoe was worn out on the 
medial side of the heel.  The Achilles tendon was tender with 
14 degrees valgus on weightbearing and on nonweightbearing.  
There was no tenderness over the metatarsal heads, heels, or 
great toe.  Range of motion of the forefoot and toes was 
appropriate and nonpainful.  

X-ray report of the left foot noted stats post amputation 
great toe to the level of the mid-portion of the metatarsal.  
There was a deformity at the MTP joint of the second digit 
consistent with post traumatic change of a chronic nature.  
Remaining MTP joints were well-preserved.  

X-ray report of the right foot noted no evidence of bone, 
joint, or soft tissue abnormality.  

The diagnosis was right [sic] (this should read "left") 
foot with moderate pes planus, status post amputation of the 
right [sic] (this should read "left") toe with residuals of 
well-healed scar, no limitation of motion; x-ray as 
described.  The examiner added that there was objective 
evidence of moderate deformity, moderate pronation, moderate 
pes planus, mild swelling with objective evidence of 
callosities, and also on the second toe, tenderness on the 
metatarsal head, marked inward displacement of the tendon 
Achilles, 14 degrees valgus with no spasm, not know if it was 
improved by orthopedic shoes or appliances, as they are not 
used.  As for the other foot, the diagnosis was left [sic] 
(this should read "right") foot, with moderate pes planus, 
no limitation of motion, x-ray as described.  The examiner 
added that there was objective evidence of moderate pes 
planus with no swelling, no callosities, moderate pronation, 
inward displacement moderate of the Achilles tendon, not 
known if it would be improved by orthopedic shoes or 
appliances.  There was no painful motion of the toes.  

Significantly, the Veteran reported more pain of the left 
foot after the amputation, and the examiner noted that the 
amputation was either due to the frostbite, or the 
nonservice-connected diabetes, and not the pes planus.  The 
examiner also noted that the Veteran's other symptoms of 
decreased sensation, tingling, and dry, peeling skin was also 
due to the frostbite, and not the pes planus.  

The evidence of record fails to demonstrate severe overall 
bilateral pes planus.  The objective evidence does not show 
marked deformity and the swelling on left foot was no more 
than mild in degree, and not necessarily due to the pes 
planus.  Callosities were noted on the left, but the examiner 
specifically indicated that the Veteran's frostbite residuals 
are the cause for his dryness and peeling in the feet.  
Although the examiner in December 2008 first noted marked 
pronation on examination, that finding was amended to 
"moderate pronation" in the diagnosis portion of the 
examination report.  Although the examiner noted marked 
displacement of the Achilles, there was no spasm noted, and 
the examiner specifically evaluated the Veteran's bilateral 
pes planus as moderate.  Although the Veteran has some 
symptoms noted in the higher rating criteria, the overall 
disability picture more nearly approximates the criteria 
associated with the 10 percent rating.  Significantly, the 
Veteran is already in receipt of a 30 percent rating for each 
foot for the service-connected bilateral frostbite.  Thus, 
any overlapping pain symptomatology is already compensated 
for by the 30 percent ratings assigned for the frostbite.  

The VA examination makes clear that the Veteran's bilateral 
pes planus is moderate in degree, and combined with the 
frostbite residuals, the Veteran's combined foot disabilities 
rise to the level of severe; however, an overall severe 
disability picture attributable solely to the pes planus is 
not demonstrated.  In light of the foregoing, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5276.

The record reflects the veteran's complaints of severe daily 
pain with standing or walking, etc.  There is no doubt in the 
least that the service-connected bilateral pes planus 
produces pain.  However, for purposes of evaluating the 
service-connected disability, the subjective descriptions 
must be reviewed in light of the objective findings.  The 
schedular criteria are based on average impairment of earning 
capacity.  Thus, these functional limitations do not place 
the evidence at or near a balance as to whether the veteran 
would be more than moderately impaired in an average 
occupation under Diagnostic Code 5276.

Where a diagnostic code is not predicated on limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  As the diagnostic code under which 
the instant disability is rated, Diagnostic Code 5276, is not 
predicated on limited range of motion, §§ 4.40 and 4.45 are 
not applicable.

As the 10 percent rating represents the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for a 
staged rating.


ORDER

An initial rating in excess of 10 percent for the service-
connected bilateral pes planus is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


